The plaintiffs in this action, as landlords of the defendant Lucas, brought action to recover an amount alleged to be due for rents and advances alleged to have been made in the cultivation of the crop, and, in enforcement of the landlord's lien, sued out a proceeding of claim and delivery for portions of the crop alleged to be in the possession of defendant and his codefendants. The defendant Lucas denied that there was anything due on plaintiffs' claim, and set up a counterclaim for damages sustained through plaintiffs' breach of the rental contract, in not furnishing fertilizers, and facilities for producing and conserving the crop. Appropriate issues were submitted to the jury, which were answered favorably to defendant's contention, judgment thereupon ensued, and plaintiffs appealed.
The case presents no novel propositions of law, the discussion of which in an extended opinion might be helpful, and it is sufficient to say that careful examination discloses no reason why the result of the trial should be disturbed. We find
No error. *Page 817